 HENDERSONTRUMBULL SUPPLY CORP.245Henderson Trumbull Supply CorporationandTeam-sters Local 191 affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 2-CA-12796August 6, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYUpon a charge filed on November 15, 1972, byTeamsters Local 191 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union,and duly served on Henderson Trumbull Supply Cor-poration, herein called the Respondent, The GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 2, issued acomplaint on December 14, 1972, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on October 13, 1972,following a Board election in Case 2-RC-15878 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about November 2, 1972, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnJanuary 4, 1973, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and raising a "SpecialDefense."On January 22, 1973, Respondent filed a Motionfor Revocation of Certification of Representative anda Motion To Consolidate. On January 29, 1973, theBoard denied the motions.On February 22, 1973, counsel for the General'Officialnotice is takenof the recordin the representationproceeding,Case 2-RC-15878, as the term "record" is definedin Secs102 68 and 10269(f) of the Board's Rules and Regulations,Series 8,as amended SeeLTVElectrosystems, Inc,166 NLRB 938, enfd 388 172d 683 (CA 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va, 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRACounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 12,1973, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent thereaf-ter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, its Motion for Revo-cation of Certification of Respresentative, and its Pe-tition for Denial of Motion for Summary Judgment,Respondent attacks the validity of the Union's certifi-cation in the underlying representation case and urgesthat the certification be held invalid or revoked, orthat otherwise Respondent be granted a hearing onthe issues it raises. Respondent would have the Boardreconsider its disposition of Respondent's objectionsto the election, which relate to certain alleged unionmisrepresentations, and, in support of its contentionsadditionally alleged that, about a month after theelection, it discovered that some of the eligible votershad, during the period before the election, been en-gaged in theft of the Respondent's property and otherdishonest practices, and that during the half year afterthe election 10 of the 15 eligible voters left theRespondent's employment. For reasons set forth be-low, we find no merit in any of Respondent's conten-tions.A review of the record in Case 2-RC-15878 indi-cates that prusuant to a Stipulation for CertificationUpon Consent Election, approved by the Acting Re-gional Director for Region 2 on May 26, 1972, anelection was conducted on June 14, 1972, in the ap-propriate unit. The tally of ballots indicates that 13 ofapproximately 15 eligible voters cast ballots, of which7 were for, and 6 against, the Union. The Respondentthereafter filed timely objections, alleging that theUnion had misrepresented Respondent's financialcondition. The Acting Regional Director thereuponcaused an investigation to be made and on August 1,1972, issued his Report on Objections and Recom-mendations, in which he concluded that the state-ments made by the Union's representatives did not gobeyond the normal bounds of permissible electioneer-ing, and that the employees could reasonably evaluatethe election propaganda for what it was, and recom-mended that the Union be certified. Thereafter, on205 NLRB No. 8 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 12, 1972, the Respondent filed exceptions. OnOctober 31, 1972, the Board issued its Decision andCertification of Representative, in which it rejectedthe Respondent's contentions and adopted the ActingRegional Director's findings, conclusions, and recom-mendations.As noted above, Respondent's answer to the com-plaint herein, its Motion To Consolidate and MotionforRevocation of Certification of Representative,both filed in January 1973, and its Petition for DenialofMotion for Summary Judgment all allege factswhich attack the validity of the certification in theunderlying representation case.The allegations,which are unsupported by affidavits, are most clearlyarticulated in the Motion for Revocation of Certifica-tion,which, in relevant part, recites:On or about July 19, 1972, it was discoveredthat a course of conduct involving the theft ofmoney and materials from the [Respondent] andvarious fraudulent and dishonest practices result-ing in substantial monetary losses to the [Re-spondent] was being engaged in by several of theemployees who voted in said election.On or about July 19, 1972, certain of such em-ployees admitted the theft of money and materi-als from the [Respondent] and that they hadengaged in such fraudulent and dishonest prac-tices.These employees also implicated severalother employees who voted in said election insuch theft and fraudulent and dishonest practic-es.Such thefts and fraudulent and dishonest prac-ticeshad been occurring for approximately twomonths prior to July 19, 1972.The employment of 10 out of 15 employeeswho were eligible to vote in said election hasterminated since the time of this election, leavingonly five employees who were eligible to vote insuch election still remaining in the employ of the[Respondent].In its Petition for Denial of Motion for SummaryJudgment, dated April 6, 1973, Respondent addition-ally says "the circumstances developing from thefraudulent and dishonest practices described inRespondent's [answer to the complaint] . . . lead tothe discharge of the employees involved and the ter-mination of 10 out of 15 of the employees who wereeligible to vote in said election. . . .We find no merit in Respondent's contentions forseveral reasons. First, the allegations are belated inthat Respondent does not explain its failure to raisethe issue of the alleged dishonest employee practicesin its exceptions to the Acting Regional Director'sreport dated August 12, 1972, almost a month afterthe alleged discovery. Second, the allegations are un-supported by affidavits or other proof of their truth.Third, and for the reasons set forth above, the Boardhas already denied Respondent's Motion for Revoca-tion of Certification of Representative, in which thesame allegations were made. And finally the results ofan election must stand on the basis of the work forceas it existed at the time utilized for establishing votereligibility.Thus, even assuming subsequent termina-tions were for cause-whether due to dishonesty orother misconduct-the Board has held that postelec-tion turnover is an insufficient ground to set aside anelection.2We have carefully examined the relationship be-tween the Respondent's various contentions dis-cussed previously and to other factors cited byRespondent, particularly the closeness of the electionand the preelection union conduct. We find that thecontentionsconsidered in combination do notamount to the kind of special circumstances whichwould require the Board to reexamine the decisionmade in the representation proceeding, and that Re-spondent has raised no issue which warrants hearingin this unfair labor practice proceeding. It is well es-tablished that parties do not have an absolute right toa hearing on objections to the election. It is only whenthemoving party presentsa prima facieshowing of"substantial and material" issues that he is entitled toan evidentiary hearing.' It is clear that, absent arbi-trary action, this qualified right to a hearing satisfiesall statutory and constitutional requirements.4 It iswell settled that in the absence of newly discovered orpreviously unavailable evidence or special circum-stances a respondent in a proceeding alleging a viola-tion of Section 8(a)(5) is not entitled to relitigate issueswhich were or could have been litigated in a priorrepresentationproceeding.'AswerejectRespondent's contentions, we shall grant GeneralCounsel's Motion for Summary Judgment.'On the basis of the entire record, the Board makesthe following:2Orleans StorageCompany, Inc,123 NLRB 1757, andcases cited therein3Mycalex Division of Spaulding Fibre Company, Inc.,200 NLRB No 93,and cases cited therein4 AmalgamatedClothing Workers of America vN L R B,424 F.2d 818, 828(C A D C, 1970),N L R B v Golden AgeBeverageCompany,415 F 2d 26,32 (C A 5, 1969)s SeePittsburgh Plate GlassCompany v N L R B,313 U S 146, 162(1941),Rules and Regulations of the Board,Secs.102 67(f) and 102 69(c)6Our disposition makes it unnecessary to consider the General Counsel'smotion to strike portions of Respondent's answer HENDERSON TRUMBULL SUPPLY CORP.247FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTin said uniton October 31, 1972, and the Union con-tinuesto be such exclusive representative within themeaningof Section 9(a) of the Act.Respondent, a Connecticut corporation, maintainsan office and place of business at 2300 Reservoir Ave-nue, Trumbull, Connecticut, where it is, and has beenat all times material herein, continuously engaged inthe sale at retail of building materials and home sup-plies.During the past year Respondent, in the courseand conduct of its operations, derived gross revenuesin excess of $500,000 and purchased products valuedin excess of $50,000 directly from suppliers situatedoutside of the State of Connecticut.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDTeamsters Local 191 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All regular full-time and part-time employeesof the Employer at its 2300 Reservoir Avenue,Trumbull, Connecticut, location, including driv-ers, yardmen, fork-lift operators, millmen, storesalesmen and stock clerks, but excluding all otheremployees, executives, guards, watchmen, andsupervisors as defined in the Act.2.ThecertificationOn June 14, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesB. The Request To Bargain and Respondent'sRefusalCommencing on or about November 2, 1972, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about November 2, 1972, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since November 2, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company, 149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Henderson Trumbull Supply Corporation is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters Local 191 affiliated with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America is a labororganization within the meaning of Section 2(5) of theAct.3.All regular full-time and part-time employees ofthe Employer at its 2300 Reservoir Avenue, Trumbull,Connecticut, location, including drivers, yardmen,fork-lift operators, millmen, store salesmen and stockclerks, but excluding all other employees, executives,guards, watchmen, and supervisors as defined in theAct, constitutea unitappropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since October 31, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about November 2, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Hender-son Trumbull Supply Corporation, Trumbull, Con-necticut, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Teamsters Local 191 affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaas the exclusive bargaining representative of its em-ployees in the following appropriate unit:All regular full-time and part-time employeesof the Employer at its 2300 Reservoir Avenue,Trumbull, Connecticut, location, including driv-ers, yardmen, fork-lift operators, millmen, storesalesmen and stock clerks, but excluding all otheremployees, executives, guards, watchmen, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding is asigned agreement.(b) Post at its Trumbull, Connecticut, location co-pies of the attached notice marked "Appendix." I Co-pies of said notice, on forms provided by the RegionalDirector for Region 2, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " HENDERSONTRUMBULL SUPPLY CORP.249APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-stersLocal 191 affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All regular full-time and part-time employ-ees of the Employer at its 2300 Reservoir Ave-nue,Trumbull,Connecticut,location,including drivers, yardmen, fork-lift operators,millmen, store salesmen and stock clerks, butexcluding all other employees, executives,guards, watchmen, and supervisors as definedin the Act.HENDERSONTRUMBULLSUPPLY CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerningthisnotice or compli-ance with its provisions may be directed to theBoard'sOffice,36th Floor,Federal Building,26 Fed-eral Plaza,New York, New York 10007,Telephone212-264-0300.